Title: To Alexander Hamilton from Tench Coxe, 14 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Sir,
Treasury Department,Revenue-Office, January 14th 1795
It may be useful in the case of the suit for the carriage tax in Virginia, that the Attorney General be apprized, that by the laws of Virginia, the magistrates, singly, have exclusive Jurisdiction in all cases wherein the sum does not amount to six Dollars. The Carriage tax on some classes, is only one Dollar. The suit however may be brought for the tax upon a Coach or a Chariot, which are Ten and eight Dollars, if resort should be had to the State Judiciary.
It is clear that distress can only be levied in case of an Election to pay at the House of the owner of the carriage. This point however does not appear to be of any consequence to the constitutional question tho noticed in the Supervisors letter to the attorney of the United States for Virginia.
Hyltons case was expected to be tried at the March District court. But I have instructed the Supervisor to suspend all further movements.
John Marshall Esqr, I have desired him to retain instantly, and have apprized him that the case is under the consideration of the attorney general, who probably will attend.
I am, sir, with great respect,   Your most obedient Servant

Tench CoxeCommissr of the revenue
The Secretary of the Treasury

